Case 16-12320        Doc 35     Filed 11/19/18     Entered 11/19/18 12:10:12          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 12320
         Toya Michelle Faulkner

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/11/2016.

         2) The plan was confirmed on 06/06/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/09/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 07/20/2018.

         6) Number of months from filing to last payment: 27.

         7) Number of months case was pending: 31.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $8,240.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-12320             Doc 35         Filed 11/19/18    Entered 11/19/18 12:10:12                Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                   $12,063.00
           Less amount refunded to debtor                                $676.28

 NET RECEIPTS:                                                                                          $11,386.72


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $495.30
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,495.30

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advocate Trinity Hospital               Unsecured      5,000.00            NA              NA            0.00       0.00
 American Recovery Service Inc.          Unsecured         535.00           NA              NA            0.00       0.00
 Capital One                             Unsecured           0.00           NA              NA            0.00       0.00
 Capital One Auto Finance                Unsecured            NA          77.14           77.14          77.14       0.00
 Capital One Auto Finance                Secured        3,464.00       3,541.14        3,464.00      3,464.00     181.08
 Capital One Bank                        Unsecured         477.00        531.83          531.83        531.83        0.00
 CBNA                                    Unsecured         534.00           NA              NA            0.00       0.00
 Choice Recovery                         Unsecured          30.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured         400.00        213.20          213.20        213.20        0.00
 Commonwealth Edison Company             Unsecured           0.00        211.39          211.39        211.39        0.00
 Creditors Protection S                  Unsecured         135.00           NA              NA            0.00       0.00
 Department Of Education                 Unsecured         136.00    65,565.73        65,565.73           0.00       0.00
 DPT ED/SLM                              Unsecured           0.00           NA              NA            0.00       0.00
 FED LOAN SERV                           Unsecured         303.00           NA              NA            0.00       0.00
 FED LOAN SERV                           Unsecured         378.00           NA              NA            0.00       0.00
 FED LOAN SERV                           Unsecured         392.00           NA              NA            0.00       0.00
 FED LOAN SERV                           Unsecured         883.00           NA              NA            0.00       0.00
 FED LOAN SERV                           Unsecured      1,073.00            NA              NA            0.00       0.00
 FED LOAN SERV                           Unsecured      1,111.00            NA              NA            0.00       0.00
 FED LOAN SERV                           Unsecured      1,173.00            NA              NA            0.00       0.00
 FED LOAN SERV                           Unsecured      1,405.00            NA              NA            0.00       0.00
 FED LOAN SERV                           Unsecured      2,276.00            NA              NA            0.00       0.00
 FED LOAN SERV                           Unsecured      2,368.00            NA              NA            0.00       0.00
 FED LOAN SERV                           Unsecured      2,458.00            NA              NA            0.00       0.00
 FED LOAN SERV                           Unsecured      2,497.00            NA              NA            0.00       0.00
 FED LOAN SERV                           Unsecured      3,176.00            NA              NA            0.00       0.00
 FED LOAN SERV                           Unsecured      3,333.00            NA              NA            0.00       0.00
 FED LOAN SERV                           Unsecured      3,416.00            NA              NA            0.00       0.00
 FED LOAN SERV                           Unsecured      3,808.00            NA              NA            0.00       0.00
 FED LOAN SERV                           Unsecured      4,980.00            NA              NA            0.00       0.00
 FED LOAN SERV                           Unsecured      5,255.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-12320            Doc 35      Filed 11/19/18    Entered 11/19/18 12:10:12                  Desc        Page 3
                                                      of 4



 Scheduled Creditors:
 Creditor                                          Claim           Claim         Claim        Principal        Int.
 Name                                   Class    Scheduled        Asserted      Allowed         Paid           Paid
 FED LOAN SERV                       Unsecured      5,638.00              NA           NA             0.00         0.00
 FED LOAN SERV                       Unsecured      8,116.00              NA           NA             0.00         0.00
 FED LOAN SERV                       Unsecured      8,458.00              NA           NA             0.00         0.00
 Loan Machine                        Unsecured      1,000.00              NA           NA             0.00         0.00
 Peoples Energy Corp                 Unsecured           0.00          265.33       265.33         265.33          0.00
 Sir Finance                         Unsecured           0.00             NA           NA             0.00         0.00
 Southern New Hampshire University   Unsecured           0.00          930.00       930.00         930.00          0.00
 Sprint                              Unsecured           0.00        1,017.45     1,017.45       1,017.45          0.00
 T-Mobile USA                        Unsecured      1,006.00              NA           NA             0.00         0.00


 Summary of Disbursements to Creditors:
                                                                   Claim            Principal                Interest
                                                                 Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                             $0.00              $0.00                   $0.00
       Mortgage Arrearage                                           $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                                  $3,464.00          $3,464.00                 $181.08
       All Other Secured                                            $0.00              $0.00                   $0.00
 TOTAL SECURED:                                                 $3,464.00          $3,464.00                 $181.08

 Priority Unsecured Payments:
        Domestic Support Arrearage                                  $0.00                 $0.00                $0.00
        Domestic Support Ongoing                                    $0.00                 $0.00                $0.00
        All Other Priority                                          $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                                    $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                                $68,812.07             $3,246.34                   $0.00


 Disbursements:

          Expenses of Administration                                 $4,495.30
          Disbursements to Creditors                                 $6,891.42

 TOTAL DISBURSEMENTS :                                                                              $11,386.72




UST Form 101-13-FR-S (9/1/2009)
Case 16-12320        Doc 35      Filed 11/19/18     Entered 11/19/18 12:10:12            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/19/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
